SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED, that the petition for review be DENIED.
Cai Mei Dong, a native and citizen of China, petitions this Court for review of a decision of the Board of Immigration Appeals (“BIA”). In that decision, the BIA affirmed a decision of an immigration judge (“U”) denying Dong’s application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief on the basis of the IJ’s adverse credibility finding. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
Because Dong, on appeal, challenges only the denial of her asylum and withholding of removal claims, her CAT claim is deemed abandoned. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542, n. 1, 546 n. 7 (2d Cir.2005); Fed. R.App. P. 28(a) (detailing requirements for appellant’s brief). This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard, overturning them only if any reasonable adjudicator would be compelled to conclude to the contrary. See 8 U.S.C. § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d. Cir.2004).
In this case, Dong’s claims for asylum and withholding of removal fail because sufficient evidence supports the IJ’s adverse credibility findings. The IJ cited any number of specific instances of contradictory or improbable testimony in support of this conclusion. Accordingly, Dong’s application for asylum and withholding of removal were properly denied. Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this proceeding is VACATED, and any pending motion for a stay of removal is DENIED. Any pending request for oral arguments is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).